Citation Nr: 0941551	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for bursitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1985 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2007, the RO increased the rating from 10 
percent to 20 percent for the lumbar disability and from 0 
percent to 10 percent for bursitis of the left shoulder.  
Because higher ratings are available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, each of the claims remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

In August 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his claims for an 
initial rating in excess of 20 percent for a lumbar spine 
disability and an initial rating in excess of 10 percent for 
bursitis of the left shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for an 
initial rating in excess of 20 percent for a lumbar spine 
disability and an initial rating in excess of 10 percent for 
bursitis of the left shoulder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The appellant 
submitted a written statement, dated in June 2007, reflecting 
that he wanted to withdraw any issues remaining on appeal 
before the Board.  As a result, there remain no allegations 
of errors of fact or law for appellate consideration, and the 
Board does not have jurisdiction to review the appeal.  The 
appeal is dismissed.


ORDER

The appeal for an initial rating in excess of 20 percent for 
a lumbar spine disability is dismissed.  

The appeal for an initial rating in excess of 10 percent for 
bursitis of the left shoulder is dismissed.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


